DETAILED ACTION
	This application has been examined. Claims 1-10,14-17,21-23 are pending.  Claims 11-13,18-20 are cancelled.   
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are moot in view of the new grounds for rejection.
The Applicant presents the following argument(s) [in italics]:
 	… Min does not provide any disclosure whatsoever regarding requesting content “during a time period following the initiation of the application but prior to the application being able to process user input” as recited by claim 1… Min requires that user input be received in order to request that a page by opened in a browser window…Min cannot possibly be referring to a time period prior to an application being able to process user input as encompassed by amended independent claim 1. Farouki also provides no such disclosure. …
The Examiner respectfully disagrees with the Applicant. 

While Min-Farouki substantially disclosed the claimed invention Min-Farouki does not disclose (re. Claim 1) initiating execution of an application on a computing device prior to the application being able to process user input
requesting, concurrently with the execution of the application, first content  
during a time period following the initiation of the application but prior to the application being able to process user input;
receiving the first content from the content management system during the time period following the initiation of the application but prior to the application being able to process user input,  
executing a content presentation component during the time period following the initiation of the application but prior to the application being able to process user input.
Mathur Paragraph 17 disclosed wherein web page optimizer 112 may indicate to the prefetcher 110.sub.1 that a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request. As noted above, the determination may be based on usage patterns of the user and/or performance metrics associated with web pages.
Mathur disclosed (re. Claim 1) initiating execution of an application on a computing device (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)  prior to the application being able to process user input (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)
requesting, concurrently with the execution of the application, first content  
during a time period following the initiation of the application (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)  but prior to the application being able to process user input; (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)

receiving the first content from the content management system during the time period following the initiation of the application (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)   but prior to the application being able to process user input,  (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)

executing a content presentation component during the time period following the initiation of the application (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)  but prior to the application being able to process user input. (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)
 
 
Priority
	This application claims benefits of priority from Provisional Application 62778071 filed December 11, 2018. 
	The effective date of the claims described in this application is December 11, 2018.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-8,14-15,21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (USPGPUB 2020/0057658) further in view of Farouki (USPGPUB 2016/0092419) further in view of Mathur (USPGPUB 2020/0004889) further in view of what was well-known in the networking art.
In regard to Claim 1
 	Min Paragraph 27 disclosed wherein the render thread is a child-thread that is launched by the main thread. The render thread can render pages and execute JavaScript code using the web engine. The browser thread can create one or more render threads. Min Paragraph 48 disclosed that whenever the first thread obtains a web event request, the first thread can respond to the event request based on the preloaded module.
 	 Min Paragraph 68, Paragraph 69 disclosed queuing user input , such as web-event requests when a user sends an HTML request via the browser to request the opening of one web page, and then an operation of a user triggers generation of a web event request. The sub-queue can include web event requests. In some embodiments, the event scheduling unit 730 is configured to: acquire a to-be -handled event request from the event queue; in the event that the sub-queue is acquired, acquire web event requests in the sub-queue in chronological order; and send the acquired web event requests to the first thread unit 710. In some embodiments, the first thread unit 710 is specifically configured to: send a resource loading request to the second thread unit 720 upon receiving the web event request.
The Examiner notes that Min is able to accumulate web event requests as to-be -handled event requests in the sub-queue, wherein the as to-be -handled event requests may be user input requests that are pertaining to content requested during a time period following the initiation of the application but prior to the application being able to process user input. 

	Min disclosed (re. Claim 1) a computer-implemented method for performance retrieval and presentation of content, comprising:
 	initiating execution of an application on a computing device, the application comprising executable code (Min-Paragraph 28, application layer 110 comprises one or more apps, which can include a browser. The application framework layer 120 comprises a dynamic language runtime platform (e.g., Node.js)     )  for presenting content at predefined areas on a UI   (Min- Paragraph 50, Node.js thread analyzes the Cascading Style Sheets (CSS) file. The information obtained through analysis and visible instructions (e.g., <b></b>) in the HTML document is used to build a render tree. The render tree is typically composed of rectangles including attributes such as color, width, and height. The rectangles are sequentially displayed on the screen. The Node.js thread executes the layout technique based on the render tree and determines the screen coordinates corresponding to each node and their coverage and reflow, etc., traverses the render tree, and uses the UI back-end layer to render each node.    )    and being configured to utilize one or more application programming interfaces (APIs) to present the UI; (Min-Paragraph 33, Modules in Node.js can be obtained by packaging JavaScript code used to implement specific functions. Each module has an interface (e.g., an API), which can be provided to the application layer and made available for calling by programs…JavaScript engine context can include interfaces (e.g., APIs) of modules preloaded by the Node.js process ) 
 	requesting, concurrently with the execution of the application, first content from a content management system remotely located relative to the computing device, (Min-Paragraph 48, after the first thread obtains a web event request (e.g., a user sends an HTML request via the browser to request the opening of one web page, and then an operation of a user triggers generation of a web event request), the first thread executes a resource loading procedure to load the requested web page )   the first content requested  (Min- Paragraph 68, Paragraph 69 disclosed queuing user input , such as web-event requests… sub-queue can include web event requests… the event scheduling unit 730 is configured to : acquire a to-be -handled event request from the event queue; in the event that the sub-queue is acquired, acquire web event requests in the sub-queue in chronological order )   during a time period following the initiation of the application (Min-Paragraph 5, When a Web engine is launched, Node.js needs to be loaded first. As a result, the user has to wait a longer time for the Web engine to be launched )   but prior to the application being able to process user input; (Min-Paragraph 46, after an event that opens one page in a browser window is received, one Node.js process is started )  
  	receiving the first content from the content management system, (Min-Paragraph 49, the instruction sent by the second thread to the first thread can include control information (e.g., a control instruction) relating to resource loading, instruction information (e.g., the API that needs to be called) )    the first content including at least one of a text string, a location of an image in a content repository, or an indication of second executable code of the application,  (Min-Paragraph 48,Figure 5B, During the process for loading resources, the first thread sends a resource loading request to a second thread, receives an instruction sent back by the second thread according to the resource loading request, and loads, based on the instruction and a resource preloaded by the process where the first thread is located, the resource whose loading was requested by the resource loading request       )  ; and 
 	causing a display device to present the first content in the predefined areas on the UI, (Min-Paragraph 50, render tree is typically composed of rectangles including attributes such as color, width, and height. The rectangles are sequentially displayed on the screen. The Node.js thread executes the layout technique based on the render tree and determines the screen coordinates corresponding to each node )   the first content being presented using at least a first one of the one or more APIs (Min-Paragraph 5, Node.js provides various kinds of system-level application programming interfaces (APIs) and is used for building fast-response, easily extensible web apps )    utilized to present the UI. (Min-Paragraph 33, Modules in Node.js can be obtained by packaging JavaScript code used to implement specific functions. Each module has an interface (e.g., an API), which can be provided to the application layer and made available for calling by programs…JavaScript engine context can include interfaces (e.g., APIs) of modules preloaded by the Node.js process )
While Min substantially disclosed the claimed invention Min does not disclose (re. Claim 1) initiating execution of an application on a computing device prior to the application being able to process user input
requesting, concurrently with the execution of the application, first content  
during a time period following the initiation of the application but prior to the application being able to process user input;
receiving the first content from the content management system during the time period following the initiation of the application but prior to the application being able to process user input,  
executing a content presentation component during the time period following the initiation of the application but prior to the application being able to process user input.

 	While Min substantially disclosed the claimed invention Min does not disclose (re. Claim 1) wherein the first content excludes formatting information.
 	Farouki Paragraph 56, Paragraph 76, Paragraph 96 disclosed wherein an author 102 may avoid providing specific formatting instructions, and thus allow the content data 114 to be dynamically presented in a variety of arrangements that are suitable for different rendering devices without deviating from the original intent of the author 102. 
 	Farouki disclosed (re. Claim 1) wherein the first content excludes formatting information.( Farouki-Paragraph 56, Paragraph 76, Paragraph 96, an author 102 may avoid providing specific formatting instructions, and thus allow the content data 114 to be dynamically presented in a variety of arrangements that are suitable for different rendering devices without deviating from the original intent of the author 102.) 
 	Min and Farouki are analogous art because they present concepts and practices regarding presentation of web content.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Farouki into Min.  The motivation for the said combination would have been to enable the author intent to be conveyed through high level description, with the intent data 116 having no specific formatting instructions, such that authors may compose documents that are optimized for display on a mobile phone in either portrait mode or landscape mode while allowing semantic intent and presentation intent to be used for selecting presentation choices for the content data elements contained in the content data 114, rather than providing specific/direct formatting commands (Farouki-Paragraph 55)
 	Min-Farouki disclosed (re. Claim 1) the first content requested (Min- Paragraph 68, Paragraph 69 disclosed queuing user input , such as web-event requests… sub-queue can include web event requests… the event scheduling unit 730 is configured to : acquire a to-be -handled event request from the event queue; in the event that the sub-queue is acquired, acquire web event requests in the sub-queue in chronological order )   during the time period following the initiation of the application  (Min-Paragraph 5, When a Web engine is launched, Node.js needs to be loaded first. As a result, the user has to wait a longer time for the Web engine to be launched )   but prior to the application being able to process user input ; (Min-Paragraph 46, after an event that opens one page in a browser window is received, one Node.js process is started )  
 	Min-Farouki disclosed (re. Claim 1) causing a display device to present the first content in the predefined areas on the UI, (Min-Paragraph 50, render tree is typically composed of rectangles including attributes such as color, width, and height. The rectangles are sequentially displayed on the screen. The Node.js thread executes the layout technique based on the render tree and determines the screen coordinates corresponding to each node )   the first content being presented using at least a first one of the one or more APIs (Min-Paragraph 5, Node.js provides various kinds of system-level application programming interfaces (APIs) and is used for building fast-response, easily extensible web apps )  utilized to present the UI. (Min-Paragraph 33, Modules in Node.js can be obtained by packaging JavaScript code used to implement specific functions. Each module has an interface (e.g., an API), which can be provided to the application layer and made available for calling by programs…JavaScript engine context can include interfaces (e.g., APIs) of modules preloaded by the Node.js process )

While Min-Farouki substantially disclosed the claimed invention Min-Farouki does not explicitly disclose (re. Claim 1) eliminating a need for loading one or more additional program code modules.
The Examiner notes wherein the Min preloading process wherein Node.js process preloads various capabilities is equivalent to the Applicant Specifications Paragraph 30, Paragraph 72 wherein program code is loaded and/or pre-compiled for the executable application.  
Furthermore the Examiner does not detect any requirement in Min regarding any ‘need to load additional libraries, APIs, or other program code to present the content’ after the said Node.js process preloads various capabilities.    
The Examiner notes wherein the omission of a method step and its function is obvious if the function step is not desired or necessary. 
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (A) Combining prior art elements according to known methods to yield predictable results. 
 
Since Farouki disclosed ‘avoiding providing specific formatting instructions, and thus allowing the content data 114 to be dynamically presented in a variety of arrangements that are suitable for different rendering devices without deviating from the original intent of the author 102 ‘  it would have been obvious to combine Farouki into Min in order to avoiding providing specific formatting instructions wherein said combination would have yielded a predictable result that ‘eliminates the need to load additional libraries, APIs, or other program code to present the content’.
Min-Farouki disclosed (re. Claim 1) wherein presenting the first content using the one or more APIs utilized to present the UI eliminates a need for loading one or more additional program code modules to present the first content.( Farouki- Paragraph 56, Paragraph 76, Paragraph 96, an author 102 may avoid providing specific formatting instructions, and thus allow the content data 114 to be dynamically presented in a variety of arrangements that are suitable for different rendering devices without deviating from the original intent of the author 102.)


While Min-Farouki substantially disclosed the claimed invention Min-Farouki does not disclose (re. Claim 1) initiating execution of an application on a computing device prior to the application being able to process user input
requesting, concurrently with the execution of the application, first content  
during a time period following the initiation of the application but prior to the application being able to process user input;
receiving the first content from the content management system during the time period following the initiation of the application but prior to the application being able to process user input,  
executing a content presentation component during the time period following the initiation of the application but prior to the application being able to process user input.
Mathur Paragraph 17 disclosed wherein web page optimizer 112 may indicate to the prefetcher 110.sub.1 that a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request. As noted above, the determination may be based on usage patterns of the user and/or performance metrics associated with web pages.
Mathur disclosed (re. Claim 1) initiating execution of an application on a computing device (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)  prior to the application being able to process user input (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)
requesting, concurrently with the execution of the application, first content  
during a time period following the initiation of the application (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)  but prior to the application being able to process user input; (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)

receiving the first content from the content management system during the time period following the initiation of the application (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)   but prior to the application being able to process user input,  (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)

executing a content presentation component during the time period following the initiation of the application (Mathur-Paragraph 17, prefetcher 110.sub.1 may work along with other components of the web browser 108.sub.1 to cache the metadata and content data as they arrive from the web server 104 and generate one or more files representing the predicted web page)  but prior to the application being able to process user input. (Mathur- Paragraph 17, a particular web page (i.e., a predicted web page) is likely to be imminently requested by a user of the client device 102.sub.1 and as such should be prefetched and cached prior to the user's request)



  	In regard to Claim 8
 	Claim 8 (re. device) recites substantially similar limitations as Claim 1.  Claim 8 is rejected on the same basis as Claim 1. 
 	In regard to Claim 15
 	Claim 15 (re. non-transitory storage medium) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1. 

	 
	In regard to Claim 6
 	Min-Farouki-Mathur disclosed  (re. Claim 6) wherein the executable code defines a layout of the predefined areas, and wherein the causing the display device to present the first content comprises causing the display device to present portions of the first content in respective ones of the predefined areas. (Min- Paragraph 50, Node.js thread analyzes the Cascading Style Sheets (CSS) file. The information obtained through analysis and visible instructions (e.g., <b></b>) in the HTML document is used to build a render tree. The render tree is typically composed of rectangles including attributes such as color, width, and height. The rectangles are sequentially displayed on the screen. The Node.js thread executes the layout technique based on the render tree and determines the screen coordinates corresponding to each node and their coverage and reflow, etc., traverses the render tree, and uses the UI back-end layer to render each node.    )    
	In regard to Claim 7,14
 	Min-Farouki-Mathur disclosed (re. Claim 7,14) wherein the executable code further defines a first type of content corresponding to a first area of the predefined areas (Farouki-Paragraph 152, content received from the one or more content resources 126 may be interpreted and processed to identify an entity and/or an entity type. It can be also appreciated that results from one resource may be used to identify an entity and/or an entity type. Further, it can be appreciated that results from multiple resources may be aggregated to identify an entity and/or an entity type)  and a format for the first type of content, (Min- Paragraph 50, Node.js thread analyzes the Cascading Style Sheets (CSS) file. The information obtained through analysis and visible instructions (e.g., <b></b>) in the HTML document is used to build a render tree. The render tree is typically composed of rectangles including attributes such as color, width, and height. The rectangles are sequentially displayed on the screen. The Node.js thread executes the layout technique based on the render tree and determines the screen coordinates corresponding to each node and their coverage and reflow, etc., traverses the render tree, and uses the UI back-end layer to render each node  )   wherein the executable code further defines a second area of the predefined areas as an actionable element, (Farouki-Paragraph 75, content data 114 may be provided by the author 102, such as through a user interface or through an API exposed by content collection/generation module 106 ,Paragraph 214, touchscreen 2142 is incorporated on top of the display 2140 as a transparent layer to enable a user to use one or more touches to interact with objects or other information presented on the display 2140., Paragraph 130, By actuating each button, the individual keywords may be selected and deselected. Thus, by the use of the buttons, the system 1300 may modify the presentation of the suggested content 1304 as each keyword is selected or deselected)  and wherein the method further comprises executing a function call of the application in response to selection of the actionable element.   (Farouki-Paragraph 75, content data 114 may be provided by the author 102, such as through a user interface or through an API exposed by content collection/generation module 106) 
 
 
	In regard to Claim 12
 	Min-Farouki-Mathur disclosed (re. Claim 12)  wherein the application is configured to utilize one or more application programming interfaces (APIs) to present the UI, (Min-Paragraph 50, render tree is typically composed of rectangles including attributes such as color, width, and height. The rectangles are sequentially displayed on the screen. The Node.js thread executes the layout technique based on the render tree and determines the screen coordinates corresponding to each node )   and wherein the first content is presented using at least a first one of the one or more APIs in response to execution of the executable code. (Min-Paragraph 33, Modules in Node.js can be obtained by packaging JavaScript code used to implement specific functions. Each module has an interface (e.g., an API), which can be provided to the application layer and made available for calling by programs…JavaScript engine context can include interfaces (e.g., APIs) of modules preloaded by the Node.js process )
 	 In regard to Claim 21,22
 	Min-Farouki-Mathur disclosed (re. Claim 21,22) wherein the first content is presented without requiring execution of additional program code for loading and rendering the content. ( Farouki-Paragraph 56, Paragraph 76, Paragraph 96, an author 102 may avoid providing specific formatting instructions, and thus allow the content data 114 to be dynamically presented in a variety of arrangements that are suitable for different rendering devices without deviating from the original intent of the author 102.)

Claims 2,4,9,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Min (USPGPUB 2020/0057658) further in view of Farouki (USPGPUB 2016/0092419) further in view of Mathur (USPGPUB 2020/0004889) further in view of Lisac (USPGPUB 2019/0149619).
 	In regard to Claim 2,9,16
 	Min Paragraph 44 disclosed wherein while this page acquisition technique is being executed, an interface provided by the operating system layer can be used to call a network service provided by the operating system layer to acquire the requested page.

 	Min-Farouki-Mathur disclosed (re. Claim 2,9,16) wherein the requesting comprises executing a API call substantially concurrently with the execution of the application. (Min-Paragraph 49, the instruction sent by the second thread to the first thread can include control information (e.g., a control instruction) relating to resource loading, instruction information (e.g., the API that needs to be called) )    
 	While Min-Farouki substantially disclosed the claimed invention Min-Farouki does not disclose (re. Claim 2,9,16) executing a network call.
 	Lisac Paragraph 36 disclosed wherein cross platform shared caching layer 325 may handle communication and instruct application layer 315 to place a network call to cloud server 350 for data instead of fetching the data from local database 335.
 	Lisac disclosed (re. Claim 2,9,16) executing a network call.( Lisac-Paragraph 36, cross platform shared caching layer 325 may handle communication and instruct application layer 315 to place a network call to cloud server 350 for data instead of fetching the data from local database 335.) 

 	Min,Farouki and Lisac are analogous art because they present concepts and practices regarding presentation of web content.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Lisac into Min-Farouki.  The motivation for the said combination would have been to implement a cross platform shared caching layer 325 in order to simplify application layer 315 by making application layer 315 handle only presentation logic for presenting data on UI of client device 310 and handling all business logic and communication logic within cross platform shared caching layer 325.(Lisac-Paragraph 36)
	In regard to Claim 4
 	Min-Farouki-Mathur disclosed (re. Claim 4) wherein the receiving comprises receiving a file containing at least a portion of the first content, (Farouki-Paragraph 35, When providing content data elements, the author 102 may type in text, upload images, or upload an existing file that contains the content data elements … also provide other data, such as the metadata for the content data elements  )  
 
 	While Min-Farouki-Mathur substantially disclosed the claimed invention Min-Farouki-Mathur does not disclose (re. Claim 4) the file comprising a flat JavaScript object notation (JSON) serialized key-value map.

 	Lisac Paragraph 33 disclosed wherein client device 310 may receive field service management data as key-value pairs in JavaScript Object Notation (JSON) file format from the corresponding REST API 362. 
 	Lisac disclosed (re. Claim 4) the file comprising a flat JavaScript object notation (JSON) serialized key-value map. (Lisac-Paragraph 33,client device 310 may receive field service management data as key-value pairs in JavaScript Object Notation (JSON) file format from the corresponding REST API 362) 
 	Min,Farouki and Lisac are analogous art because they present concepts and practices regarding presentation of web content.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Lisac into Min-Farouki.  The motivation for the said combination would have been to enable the client application to remain data source agnostic in that a communication logic of the client application to access the service management data via the simulation API in the offline mode may be the same as a communication logic of the client application to access the service management data via the REST API from the cloud server in the online mode. (Lisac-Paragraph 21)

Claims 3,5,10,17,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Min (USPGPUB 2020/0057658) further in view of Farouki (USPGPUB 2016/0092419) further in view of Mathur (USPGPUB 2020/0004889) further in view of Green (US Patent 9582599).
 	In regard to Claim 5
 	Min-Farouki-Mathur disclosed (re. Claim 5) wherein the first content comprises a media asset. (Farouki-Paragraph 36, content may include social media posts, blogs that have been written by the author, images and/or video) 

 	While Min-Farouki-Mathur substantially disclosed the claimed invention Min-Farouki-Mathur does not disclose (re. Claim 5) retaining the media asset in a memory device integrated into the client device.   
 	Green Column 4 Lines 5-15 wherein if a requested web page invokes a page update handler 46 that already resides in the web browser's cache, the web browser 38 need not retrieve the page update handler 46 from the web server 32.
 	Green disclosed (re. Claim 5) retaining the media asset in a memory device integrated into the client device. (Green- Column 4 Lines 5-15, if a requested web page invokes a page update handler 46 that already resides in the web browser's cache, the web browser 38 need not retrieve the page update handler 46 from the web server 32 ) 
Min,Farouki and Green are analogous art because they present concepts and practices regarding presentation of web content.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Green into Min-Farouki.  The motivation for the said combination would have been to implement "deferred rendering" version of the page that initially lacks the data from a content providing service, but which includes most or all of the other visual elements of the web page and thus reduce the page's perceived load time.

	In regard to Claim 3,10,17,23
 	 Farouki Paragraph 70, Figure 5A-5B disclosed multiple content data elements 504.
 	Min-Farouki-Mathur disclosed (re. Claim 3,10,17,23)   requesting second content from the content management system. (Farouki- Paragraph 70, Figure 5A-5B, multiple content data elements 504, Paragraph 148, content collection module 206 then communicates one or more queries to the selected content resources 126 to obtain related content 1604) 
 	While Min-Farouki-Mathur substantially disclosed the claimed invention Min-Farouki-Mathur does not disclose (re. Claim 3,10,17,23)  determining that a timeout interval for receiving the second content has elapsed; and
 	accessing third content from a memory device integrated into the computing device; and causing the display device to present the third content in a first area of the predefined areas.
 	Green Figure 5, Column 9 Lines 45-55, Column 10 Lines 15-35 disclosed detecting if the maximum wait time is exceeded.
 	Green disclosed (re. Claim 3,10,17,23)  determining that a timeout interval for receiving the  content has elapsed (Green Figure 5, Column 9 Lines 45-55, Column 10 Lines 15-35, detecting if the maximum wait time is exceeded ) 
 	accessing third content (Green-Column 4 Lines 45-55, Figure 2, initial portion preferably includes a "placeholder" 52 that specifies the location at which the data from the slow service 44 will ultimately be displayed. The placeholder 52 may be in the form of a visible display object such as text box, an icon, or a graphic image )   from a memory device integrated into the computing device; (Green-Column 4 Lines 5-15, a given web page template 42 (which may correspond to many different possible web pages) may include a page update handler 46 as static content, causing the page update handler to be included within the header of any web page generated with that template. Preferably, however, the page update handler or handlers 46 are provided within one or more JavaScript libraries that may be separately downloaded and cached by the web browsers 38 )  and causing the display device to present the third content in a first area of the predefined areas. (Green-Column 4 Lines 45-55, Figure 2,   "placeholder" 52 that specifies the location at which the data from the slow service 44 will ultimately be displayed. The placeholder 52 may be in the form of a visible display object such as text box, an icon, or a graphic image )   
Min,Farouki and Green are analogous art because they present concepts and practices regarding presentation of web content.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Green into Min-Farouki.  The motivation for the said combination would have been to implement "deferred rendering" version of the page that initially lacks the data from a content providing service, but which includes most or all of the other visual elements of the web page and thus reduce the page's perceived load time.
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
   

 	Singh Paragraph 26 disclosed wherein as progressive loader 111 receives a document or package, background thread 200 is used to parse the document or package description and build a document structure or object model 204. In the present example, document structure 204 includes a root node and multiple direct children nodes each of which represents a different document, e.g., documents D1, D2, and D3. In turn, each of the documents can have multiple different pages such as, for document D1's page 1 (P1), page 2 (P2), and page 3 (P3). Each page can have one or more resources associated with it. Examples of resources include, by way of example and not limitation, text, fonts, images and the like. In one or more embodiments, when the background thread builds an object model, the object model is not initially populated with the content of a document. Rather, references to a document and its constituent parts are provided in the object model. As the object model is built, the user thread 202 can be used to enable a user to call into the object model to consume portions of an associated document. That is, the object model exposes APIs that can be used by the user thread to call into and receive portions of a document.
	
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444